Filed 2/16/16
                               CERTIFIED FOR PUBLICATION




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                               THIRD APPELLATE DISTRICT
                                              (Placer)
                                                ----




THE PEOPLE,                                                        C079865

                  Plaintiff and Respondent,                (Super. Ct. No. 62094750)

        v.

DONALD KEITH GARNER,

                  Defendant and Appellant.




      APPEAL from a judgment of the Superior Court of Placer County, Colleen
Nichols, Judge. Affirmed as modified.

      John F. Schuck, under appointment by the Court of Appeal, for Defendant and
Appellant.

       Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Eric L. Christoffersen, Ivan P.
Marrs, Deputy Attorney General, for Plaintiff and Respondent.




                                                 1
        Defendant Donald Keith Garner, who had received a third strike sentence based on
the commission of knowing receipt of stolen property (Pen. Code, § 496, subd. (a)),1
unsuccessfully filed a Proposition 47 (the Safe Neighborhoods and Schools Act of 2014)
petition to reduce his conviction to a misdemeanor, a petition denied after a hearing upon
proof the property was worth over $950. However, the People advised the trial court that
defendant was eligible for resentencing under Proposition 36 (the Three Strikes Reform
Act of 2012), and conceded defendant posed no risk of danger to public safety, and
therefore that he was entitled to resentencing under that act. The trial court granted
defendant relief under Proposition 36, but resentenced him on all charges that had been
pending against him including prior prison term enhancements (§ 667.5, subd. (b)), which
purportedly had been stricken during the original sentencing proceeding in light of the
third strike life sentence.
        On appeal, defendant contends the trial court, in recalculating his sentence, was
limited to resentencing on the base offense, and could not impose any sentence for the
previously stricken prison term enhancements. As we will explain, we disagree and
affirm. We do, however, agree with both parties that defendant is entitled to custody
credits earned in prison prior to resentencing. We will modify the judgment to award
defendant the credits the parties agree he has earned.
                              PROCEDURAL BACKGROUND
        As recounted in our prior unpublished opinion, “Pursuant to a plea bargain,
defendant . . . pleaded no contest to a charge of receiving stolen property ([§] 496, subd.
(a)) and admitted three prior prison terms and four prior „strike‟ convictions (under the
three strikes law), in exchange for dismissal of the remaining charges (commercial
burglary, petty theft with priors, and marijuana possession).” (People v. Garner (Oct. 4,




1   Further undesignated statutory references are to the Penal Code.

                                              2
2013, C070240) [nonpub. opn.] p. 1.) The bargain also contemplated that the People
would not file a new charge “for a [section] 136.1 offense that he . . . had been booked on
recently and that has been under review by the People.” The trial court (Nichols, J.)
struck one strike, imposed a three strikes sentence of 25 years to life, and struck the
punishment for each of three prior prison term allegations.
       We emphasize that, contrary to repeated assertions in defendant‟s briefing, the
trial court did not strike the true findings on those three prison term allegations, but struck
only the punishment therefor, which was a statutorily permitted method of handling them.
(See § 1385, subd. (c)(1).)2
       After the passage of Proposition 36, defendant petitioned for resentencing on the
ground that knowing receipt of stolen property no longer triggered a three strikes
sentence, and the trial court should instead merely double whatever base term it selected.
After the passage of Proposition 47, defendant petitioned to reduce his offense to a
misdemeanor. The People opposed this petition, alleging the stolen property was worth
over $950, therefore the offense remained a felony.
       After a hearing, the trial court (Curry, J.) determined the value of the property
exceeded $950, and denied the Proposition 47 petition.
       The People then filed a request for resentencing in accordance with Proposition
36, conceding defendant did not pose a risk to public safety, despite his strikes, which
were remote in time, and after a review of his in-prison conduct, which reflected
substantial rehabilitative efforts while incarcerated. The People proposed a nine-year
term, consisting of the upper base sentence of three years, doubled to six years pursuant
to the three strikes law as modified by Proposition 36, and enhanced by one year for each
of the three prior prison term allegations.



2 We take judicial notice of the records in defendant‟s prior appeal, which eliminates any
arguable ambiguity in the present record about what the trial court did originally.

                                              3
       Initially, defendant did not dispute the viability of the three prior prison term
allegations, but sought a midterm base sentence of two years, doubled to four years under
the three strikes law, plus one year for each prior prison term, for a total of seven years.
However, before the hearing on the Proposition 36 petition, defendant filed a brief
contending that because the prior prison terms had been “stricken for this case” they
could not be imposed. The People opposed this new claim.
       The trial court (Nichols, J.) agreed with the People‟s view that it retained
discretion over all aspects of defendant‟s sentence, including whether to impose or strike
the previously stricken prior prison term enhancements. The trial court imposed the
upper base term of three years, doubled to six years under the three strikes law, and added
three years, one for each of the three prior prison term allegations defendant had
previously admitted, for a total new sentence of nine years in state prison.
       Defendant timely filed a notice of appeal.
                                       DISCUSSION
                                              I
                   Sentencing on the Prior Prison Term Enhancements
       Defendant contends the trial court, in recalculating his sentence, was limited to
resentencing on the base offense, and could not impose any sentence for the previously
stricken prison term enhancements. We disagree.
       First, as stated earlier, the trial court never struck the prison term enhancements,
but merely struck the punishment therefor. Second, in considering the appropriate new
sentence, the trial court properly reconsidered all the charges against defendant.
       Proposition 36 requires the trial court, absent a finding of dangerousness, to
resentence the defendant “pursuant to paragraph (1) of subdivision (e) of Section 667 and
paragraph (1) of subdivision (c) of Section 1170.12.” (§ 1170.126, subd. (f).) The
referenced subdivisions each read very similarly, as follows:



                                              4
       “For purposes of subdivisions (b) to (i), inclusive, and in addition to any other
enhancement or punishment provisions which may apply, the following shall apply where
a defendant has one or more prior serious and/or violent felony convictions: [¶] (1) If a
defendant has one prior serious and/or violent conviction . . . the determinate term . . .
shall be twice the term otherwise provided as punishment for the current felony
conviction.” (§ 667, subd. (e).) “For purposes of this section, and in addition to any
other enhancements or punishment provisions which may apply, the following shall apply
where a defendant has one or more prior serious and/or violent felony convictions: [¶]
(1) If a defendant has one prior serious and/or violent felony conviction . . . the
determinate term . . . shall be twice the term otherwise provided as punishment for the
current felony conviction.” (§ 1170.12, subd. (c).)
       Defendant contends that because Proposition 36 refers to subdivision (1) of each
of the relevant portions of the original three strikes law, the preceding language--“in
addition to any other enhancement or punishment provisions which may apply”--has no
application, and that the law permits only a doubling of the base term. The People
contend that, reading the relevant language of Proposition 36 in context, the initiative was
designed to provide a doubling of the base term independent of any other possible
punishment, such as for prior prison term enhancements. We agree with the People.
       When a sentence is subject to “recall” under section 1170, subdivision (d), the
entire sentence may be reconsidered. A case so holding reasoned that this was true
because: “When a case is remanded for resentencing by an appellate court, the trial court
is entitled to consider the entire sentencing scheme. Not limited to merely striking illegal
portions, the trial court may reconsider all sentencing choices. [Citations.] This rule is
justified because an aggregate prison term is not a series of separate independent terms,
but one term made up of interdependent components. The invalidity of one component
infects the entire scheme.” (People v. Hill (1986) 185 Cal.App.3d 831, 834; see
People v. Burbine (2003) 106 Cal.App.4th 1250, 1257-1258.)

                                              5
          Proposition 36, too, provides for a “recall of sentence” upon a timely petition.
(§ 1170.126, subd. (b).) We see no reason why a “recall” of sentence under Proposition
36 should not be treated as akin to a “recall” of sentence under section 1170, subdivision
(d). Presumably, the voters were aware of the meaning of the term “recall” as used in
criminal sentencing, and of judicial decisions applying that term. (See, e.g., Estate of
McDill (1975) 14 Cal.3d 831, 837-839.) By filing his Proposition 36 petition, defendant
expressed a desire to receive less than a life sentence, undermining the basis for the trial
court‟s prior exercise of lenity. He cannot do that and at the same time prevent the trial
court from exercising discretion to reconsider all other aspects of the sentence.3
                                                II
                                     Incorrect Credit Award
          The parties agree, as do we, that judgment must include a custody credit award
that includes time spent in prison prior to the resentencing hearing leading to this appeal.
(See § 2900.1; People v. Buckhalter (2001) 26 Cal.4th 20, 37; People v. Saibu (2011) 191
Cal.App.4th 1005, 1012.) The People do not contest defendant‟s math, which shows
defendant is entitled to an award of 1,201 days of presentence credit and 1,287 days of
credit for the time spent in prison before resentencing, for a total of 2,488 days of custody
credit.
          We modify the judgment (§ 1260) to award defendant a total of 2,488 days of
custody credit and will direct the trial court to prepare an amended abstract of judgment
consistent with this modification.




3 This is not like a case where a later sentence is greater than a previously imposed
lawful sentence. (Cf. People v. Bean (1989) 213 Cal.App.3d 639, 645-646 [improper to
impose greater sentence after appeal, except where original sentence was unauthorized];
see § 1170.126, subd. (h).) Defendant‟s new term is shorter than his prior term, as his
new term is determinate.

                                                6
                                     DISPOSITION
       The judgment is modified to award defendant a total of 2,488 days of custody
credit and is otherwise affirmed. The trial court is directed to prepare and forward to the
Department of Corrections and Rehabilitation an amended abstract of judgment.




                                                       /s/
                                                 Duarte, J.



We concur:



      /s/
Blease, Acting P. J.




      /s/
Butz, J.




                                             7